DETAILED ACTION
This Office action is responsive to the following communication:  Request for Continued Examination filed on 5 November 2020.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3,5-11,13-17 and 20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2020 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record does not specifically suggest the combination of “for each document of the collection of documents, generating a respective document object model (DOM) of a set of DOMs. the respective DOM corresponding to each document, the DOM corresponding to each document including a topic, a set of subtopics, and links to the content of each document;
aggregating the set of DOMs to generate a master link list for a topic knowledge graph, the master link list including a plurality of unique links to the content of the collection of documents;
generating answer suggestion lookahead index data based on the collection of documents, the answer suggestion lookahead index data representing a plurality of term/link pairs, wherein the answer suggestion lookahead index data comprises the topic knowledge graph and the master link list.”
As per claim 10, the prior art of record does not specifically suggest the combination of “obtaining the search query log data, the search query log data representing a mapping between user query data and links to content of the collection of documents, the user query data representing a plurality of user queries;
performing a text mining operation on the search query log data to produce the set of common user queries for one of a topic or a respective subtopic of a set of subtopics of a document of the collection of documents, each of the topic and set of subtopics being associated with respective content corresponding to a respective link;
generating answer suggestion lookahead index data based on the collection of documents, the answer suggestion lookahead index data representing a plurality of term/link pairs, each term/link pair of the plurality of term/link pairs including a link to content of the collection of documents, wherein the answer suggestion lookahead index data is generated based at least in part on a set of common user queries obtained using search query log data.”
As per claim 16, the prior art of record does not specifically suggest the combination of “in response to receiving the user query string, locate a semantically equivalent term of a term/link pair of the plurality of term/link pairs, the semantically equivalent term being located based a semantic equivalence to the user query string; and output a representation of the link of the located term/link pair to an output device; and display an answer card corresponding to the link of the located term/link pair, the answer card including a window in which the content corresponding to the link is contained.”
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/